An unpub|ishuzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

CURTIS BILLY BONILLA, No. 61737
Petitioner,

VS- FLE

THE FIRST JUDICIAL DISTRICT

 

CoURT oF THE STATE oF NEVADA, Ju|_ 1 5 2913

IN AND FOR THE COUNTY OF TRAC|E K

CARSON CITY, c\.EW  un1'

Respondent. By 
URDER DENYING PETITIUN

This is a proper person petition for a writ of mandamus
seeking an order directing the district court clerk to file certain
documents. We have reviewed the documents submitted in this matter,
and without deciding upon the merits of any claims raised therein, we
decline to exercise original jurisdiction in this matter. See NRS 34.160;
NRS 34.170. Accordingly, we

ORDER the petition DENIED.

 

fgt   cia

Parraguirre  Cherry d

 
   

cc: Hon. J ames T. Russell, District Judge
Curtis Billy Bonilla
Attorney General/Carson City
Carson City Clerk

SuPREME CouRT
oF
NEVADA

 

(o) 1947/x 

1b '£073./